Citation Nr: 1315144	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for anxiety and depression, and if so, whether service connection is warranted.

4.  Service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in February 2009 and March 2010.  The former declined to reopen the claim for service connection for bilateral hearing loss and denied the claim for service connection for PTSD.  The latter reopened the claims for service connection for headaches and anxiety and depression and denied them on the merits, and denied the claim for entitlement to a TDIU.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Since the Veteran filed a claim for service connection for PTSD separate from his attempt to reopen the previously denied claim for service connection for anxiety and depression, the Veteran's claims have been recharacterized as reflected on the title page.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2012.  A transcript is of record.  

The Veteran's attorney appears to have raised the issue of clear and unmistakable error in the June 2002 rating decision that denied the claims for service connection for headaches and anxiety and depression.  See November 2012 hearing transcript; see also January 2013 statement in support of claim.  Since neither of these claims has been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims for service connection for bilateral hearing loss, headaches, and anxiety and depression, as well as the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied the claim for entitlement to service connection for bilateral hearing loss on the basis that the Veteran's hearing loss pre-existed service and was not aggravated by service; the subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

2.  An unappealed June 2002 rating decision denied the claim for entitlement to service connection for headaches on the basis that there was no chronic headache condition that was causally related to the in-service headaches such that headaches were not incurred in or caused by service; the subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  An unappealed June 2002 rating decision denied the claim for entitlement to service connection for anxiety and depression on the basis that there was no evidence that a chronic mental disorder manifested on active duty; the subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

4.  There is no credible supporting evidence that the Veteran's claimed in-service stressors occurred and no evidence a diagnosis of PTSD is etiologically related to the alleged in-service stressors.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been submitted to reopen the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been submitted to reopen the claim for service connection for anxiety and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice pertinent to the claim for service connection for PTSD was provided in letters dated June 2008 and September 2008.  Accordingly, the duty to notify has been fulfilled concerning this claim.  

As the issue of whether new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss, headaches, and anxiety and depression, has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met as it pertains to the claim for service connection for PTSD since the Veteran's service personnel records and his service, VA and private treatment records, to include records from the Social Security Administration (SSA), have been associated with the claims folder.  The Veteran was also afforded a VA examination in conjunction with his claim.  Based on the foregoing, all known and available records relevant to the issue of service connection for PTSD have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Claims to reopen

An unappealed rating decision issued in June 2002 denied claims for service connection for bilateral hearing loss, headaches, and anxiety and depression on the following bases:  the Veteran's hearing loss pre-existed service and was not aggravated by service; there was no chronic headache condition that was causally related to the in-service headaches such that headaches were not incurred in or caused by service; and there was no evidence that a chronic mental disorder manifested on active duty.  

The Veteran filed a claim to reopen the issue of entitlement to service connection for bilateral hearing loss in October 2008, and this appeal ensues from the February 2009 rating decision that declined to reopen the claim.  The Veteran's claim to reopen the issues of entitlement to service connection for headaches and anxiety and depression was received in May 2009, and this appeal concerning those issues ensues from the March 2010 rating decision that reopened the claims and denied them on the merits.  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board notes that no pertinent evidence was received within the one year period following the notice of the June 2002 rating decision.  The evidence added to the record thereafter reveals that the Veteran reports exposure to acoustic trauma in the form of being present on the runway while working as an air traffic controller, which resulted in a worsening of his hearing acuity during service.  He has also reported receiving treatment for headaches after his discharge from service, though those records have been destroyed, and continuous symptoms of anxiety and depression, to include nightmares, sleep walking, and nervousness, after service.  See November 2012 hearing transcript.  The Veteran is competent to make these assertions and the assertions are not cumulative or redundant of the evidence previously of record.  In addition, these assertions are material because they raise a reasonable possibility of substantiating the claims. 

Having found that new and material evidence has been presented, reopening of the claims for entitlement to service connection for bilateral loss, headaches, and anxiety and depression is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claims are decided.

Service connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).

The Veteran seeks entitlement to service connection for PTSD, which he contends is the result of several in-service stressors.  He reports a nuclear accident while a member of the Yellow Water Nuclear Preparedness team while stationed at Cecil Field in Florida, as well as the constant pressure of having planes crash while working as an air traffic controller.  No dates were provided.  See VA Form 21-0781 received June 2008.  The Veteran also reports the fly outs of Vietnamese refugees to Guam and seeing shot up people, dead bodies, and some people dying during flights, and incidents that took place in Agana, Guam, in 1977.  The Veteran also reports several plane crashes when numerous people were killed while he was an air traffic controller at Cecil Field between 1978 and 1979.  See October 2008 VA Form 21-0781.  The Board notes that an attempt to elicit more information regarding these broadly-described stressors was unsuccessful, see letters dated September 2008, and that a formal finding on a lack of information required to verify stressors was made.  See February 2009 memorandum.  The Board also notes that the Veteran's service personnel records do not corroborate any service in Guam.  Given the foregoing, there is no credible supporting evidence that the claimed in-service stressors occurred.

The Veteran's service treatment records document complaints related to sleep walking, nightmares, uneasiness and nervousness, poor sleep/ trouble sleeping, and irritability.  There was no mention, however, that any of these complaints were related to any specific stressor, to include those reported by the Veteran on his VA Forms 21-0781.  In fact, an April 1980 impression of adult situational reaction to adult life was made in reference to feeling worried about his grandparents' state.  
	
Post-service medical evidence of record reveals that the Veteran has obtained VA mental health treatment, during which he has been diagnosed with PTSD.  There is no indication, however, that he reported the stressors discussed above.  Rather, the records in which a diagnosis of PTSD was made in connection with a reported stressor indicate that the Veteran recounted the death of his mother when he was ten and physical abuse.  See e.g., May 2002 psychiatry note.  In addition, there is no indication that the diagnosis of PTSD was rendered as a result of any in-service stressor(s).  Rather, VA mental health treatment records reveal that the Veteran's PTSD is related to his childhood and to his reported physical abuse.  See e.g., psychiatry notes dated October 2003 and December 2006.  

The Board acknowledges that during the February 2010 mental disorders VA examination, the Veteran denied suffering from any form of abuse, though he did report the death of his mother when he was ten.  The Board does not find this assertion, made during a VA examination after the Veteran's claim for service connection for PTSD was received, to be credible.  Rather, it finds the assertions made prior to the date on which the Veteran filed for service connection for PTSD more probative.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Veteran's credibility is also diminished in light of his step mother's report of witnessing one incident during which his father chased him with a fireplace log and struck him.  See August 2012 statement from M.A.  

The preponderance of the evidence does not support the claim for service connection for PTSD.  As noted above, there is no credible supporting evidence that the claimed in-service stressors occurred and none of the mental health treatment records that document a diagnosis of PTSD were linked to the alleged stressors.  Therefore, the Veteran does not have two of the required elements needed to establish a claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for headaches is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for anxiety and depression is granted.

Service connection for PTSD is denied.  


REMAND

The Board finds that additional development is needed before it can adjudicate the claims remaining on appeal. 

As an initial matter, the Veteran's reopened claim for service connection for bilateral hearing loss was not adjudicated by the AOJ in the first instance in the February 2009 rating decision.  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The RO previously determined that the Veteran's bilateral hearing loss pre-existed service.  Review of the service treatment records reveals that while an April 1977 audiogram revealed right ear hearing acuity that met VA standards for hearing loss pursuant to 38 C.F.R. § 3.385, left ear hearing acuity did not.  A recent case has clarified that the application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  If there is in-service manifestation after entry, VA must prove by clear and unmistakable evidence that a disease or injury manifesting in service both pre-existed service and was not aggravated by service.  Id.  

In-service audiograms reveal left ear hearing loss after the Veteran's induction to active duty that met VA standards under 38 C.F.R. § 3.385.  Given the foregoing, the burden is on VA to establish with clear and unmistakable evidence that left ear hearing loss pre-existed the Veteran's June 1977 entry into active duty and that it was not aggravated by service.  Remand is needed for a VA examination to address these issues.  Remand is also needed to determine whether the pre-existing right ear hearing loss was aggravated during service.  On this aspect of the claim, the Board notes that a May 2002 VA examiner indicated that the Veteran's hearing prior to discharge was slightly poorer than when he entered, but seemed to indicate that the Veteran's current hearing loss was due to post-service noise exposure, without providing an opinion as to whether the change in right ear hearing acuity during service was evidence of aggravation.  

The February 2010 VA neurological disorders examination is not adequate to support a decision on the reopened claim for service connection for headaches.  The examination resulted in an opinion that the etiology of the Veteran's reported headaches could not be determined without resorting to speculation.  This opinion was based in part on a finding that there was nothing in the file to support a finding of a chronic headache condition after separation.  The examiner appears to have failed to consider the Veteran's competent report of continuous symptoms with treatment (though records of such treatment have been destroyed) after his discharge.  This must be rectified on remand.  

Service treatment records reveal that prior to his June 1977 entry into service, the Veteran reported frequent trouble sleeping and nervous trouble on a report of medical history.  Although clinical evaluation of his psychiatric functioning was normal at that time, the examiner noted nervous trouble that was not considered disabling and appears to also note, though it is partly illegible, occasional insomnia, which was also not considered disabling.  See April 1977 reports of medical history and examination.  Service treatment records document complaints related to sleep walking, nightmares, uneasiness and nervousness, and poor sleep/ trouble sleeping.  

On several service treatment records, it was noted that the Veteran was receiving psychotherapy.  One treatment record references a psychiatric evaluation by someone with the last name of LeBouf.  The service treatment records do not contain a psychiatric evaluation by someone of this name, nor are there records related to psychotherapy.  Therefore, it appears that there may be outstanding service treatment records, and efforts should be made to obtain them on remand.  The Board also finds that an examination more adequate than the February 2010 VA mental disorders examination is needed to decide this claim.  

As the claims are being remanded for the foregoing reasons, recent VA treatment records should also be obtained.  

The claim for entitlement to a TDIU is inextricably intertwined with the pending claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the North Florida/South Georgia Veterans Health System, dated since January 2009.  

2.  Request the Veteran's complete service clinical records related to any psychiatric treatment he received during active service.  If additional records are not obtained, the record should document whether further efforts to obtain clinical records would be futile.

3.  Schedule the Veteran for a VA audio examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had left ear hearing loss that existed prior to his entry onto active duty?  The examiner should specifically consider the audiometric testing conducted after June 1977 in providing this opinion. 

(b) If the answer to (a) is "yes", does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease? Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is "no", is it at least as likely as not (at least a 50 percent probability) that any current left ear hearing loss had its onset in service?

The examiner must also provide an opinion as to whether the right ear hearing loss that pre-existed the Veteran's June 1977 entry into active duty underwent an identifiable permanent increase in severity which was beyond its natural progression during military service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently demonstrated headache disorder.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current headache disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the documented complaints of headaches.  

In providing the requested opinion, the examiner must consider the Veteran's competent report of continuous symptoms after his discharge from service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) What is the Veteran's currently diagnosed psychiatric disorder?

(b) Is any currently diagnosed psychiatric disorder the same as the Veteran's report of nervous trouble during an April 1977 pre-induction examination?

(c) If the answer to (b) is "yes", did the condition undergo an identifiable permanent increase in severity which was beyond its natural progression during military service?

(d) if the answer to (b) is "no", it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the documented complaints of sleep walking, nightmares, uneasiness and nervousness, and poor sleep/ trouble sleeping?  In providing the requested answer to (d), the examiner must consider the Veteran's competent report of continuous symptoms of anxiety and depression, to include nightmares, sleep walking, and nervousness, after his discharge from service, as well as his sister's report that the Veteran has suffered from depression and anxiety his whole adult life ever since service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


